Citation Nr: 0933308	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-24 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had service in the Alabama Army National Guard 
(ALANG) from March 1983 to April 2004, with a period of 
active duty for training (ACDUTRA) from June 1983 to November 
1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2005 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The Veteran requested a hearing before a decision review 
officer (DRO) in connection with the current claim.  The 
hearing was scheduled and subsequently held in October 2008.  
The Veteran testified at that time and the hearing transcript 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran requested the opportunity to testify at a hearing 
held before a traveling Veterans Law Judge (VLJ) at a local 
VA office in a statement received in May 2009.  To date, he 
has not been scheduled for such a hearing, and thus, this 
case must be remanded.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing before a traveling Veterans Law 
Judge following the usual procedures 
under 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.704 (2008).
 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




